
	

113 S2604 IS: Chattahoochee-Oconee National Forest Land Adjustment Act of 2014
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2604
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Mr. Chambliss (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To authorize the sale of certain National Forest System land in the State of Georgia.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Chattahoochee-Oconee National Forest Land Adjustment Act of 2014.
		2.Findings and
			 definition
			(a)FindingsCongress
			 finds that—
				(1)certain National
			 Forest System land in the State of Georgia consists of isolated tracts
			 that are
			 inefficient to manage or have lost their principal value for National
			 Forest
			 purposes;
				(2)the disposal of
			 that land would be in the public interest; and
				(3)proceeds from the
			 sale of land authorized by this Act would be used best by the Forest
			 Service to
			 purchase land for National Forest purposes in the State of Georgia.
				(b)Definition of
			 SecretaryIn this Act, the term Secretary means the
			 Secretary of Agriculture.
			3.Land conveyance
			 authority
			(a)In
			 generalThe Secretary is authorized, under such terms and
			 conditions as the Secretary may prescribe to sell or
			 exchange
			 any or all rights, title, and interest of the United States in the
			 National Forest System land
			 described in subsection (b).
			(b)Land authorized
			 for disposal
				(1)In
			 generalThe National Forest System land subject to sale or exchange
			 under this Act are 30 tracts of land totaling approximately 3,841 acres,
			 which
			 are generally depicted on 2 maps entitled Priority Land Adjustments,
			 State of Georgia, U.S. Forest Service–Southern Region, Oconee and
			 Chattahoochee
			 National
			 Forests, U.S. Congressional Districts–8, 9, 10 & 14  and dated September 24, 2013.
				(2)MapsThe
			 maps described in paragraph (1) shall be on file and available for public
			 inspection in the Office of the Forest Supervisor, Chattahoochee-Oconee
			 National Forest, until such time as the land is sold or exchanged.
				(3)Modification of
			 boundariesThe Secretary may modify the boundaries of the land
			 described in paragraph (1) based on land management considerations.
				(c)Form of
			 conveyance
				(1)Quitclaim
			 deedThe Secretary shall convey land sold under this Act by quitclaim
			 deed.
				(2)ReservationsThe
			 Secretary may reserve any rights-of-way or other rights or interests in
			 land sold or exchanged under this Act that the Secretary considers
			 necessary for management purposes
			 or
			 to protect the public interest.
				(d)Valuation
				(1)Market
			 valueThe Secretary may not sell or exchange land under this Act for less than market
			 value, as determined by appraisal or through competitive bid.
				(2)Appraisal
			 requirementsAny appraisal shall be—
					(A)consistent with
			 the Uniform Appraisal Standards for Federal Land Acquisitions or the
			 Uniform
			 Standards of Professional Appraisal Practice; and
					(B)subject to the
			 approval of the Secretary.
					(e)Consideration
				(1)CashConsideration
			 for a sale of land or equalization of an exchange shall be paid in cash.
				(2)ExchangeNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(b)), the
			 Secretary may accept a cash equalization payment in excess of 25 percent
			 of the
			 value of any land exchanged.
				(f)Method of
			 sale
				(1)OptionsThe
			 Secretary may sell land under subsection (a) at public or private
			 sale,
			 including competitive sale by auction, bid, or otherwise, in accordance
			 with
			 such terms, conditions, and procedures as the Secretary determines are in
			 the
			 best interest of the United States.
				(2)SolicitationsThe
			 Secretary may—
					(A)make public or
			 private solicitations for the sale or exchange of land authorized by this
			 Act;
			 and
					(B)reject any offer
			 that the Secretary determines is not adequate or not in the public
			 interest.
					(g)BrokersThe
			 Secretary may—
				(1)use brokers or
			 other third parties in the disposition of the land authorized by this Act;
			 and
				(2)from the proceeds
			 of a sale, pay reasonable commissions or fees.
				4.Treatment of
			 proceeds
			(a)DepositThe
			 Secretary shall deposit the proceeds of a sale authorized by this Act in
			 the
			 fund established under Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a).
			(b)AvailabilitySubject to subsection (c), amounts
			 deposited under subsection (a) shall be available to the Secretary until
			 expended, without further appropriation, for the acquisition of land for
			 National Forest purposes in the State of Georgia.(c)Private property protectionNothing in this Act authorizes the use of funds deposited under subsection (a) to be used to
			 acquire land without the written consent of the owner of the land.
			
